Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with James D. Withers on March 4, 2021.

Amendment to Claims
(i). Claim 1 is replaced by the following:
1. A method for the treatment of hepatocellular carcinoma (HCC), said method comprising administering an effective amount of a combination of (i) a human anti­FGFR4 antibody or an antigen-binding fragment of said antibody, and (ii) Sorafenib or a pharmaceutically acceptable salt thereof to a patient in need of such treatment, wherein the human anti-FGFR4 antibody or the antigen-binding fragment of said antibody is directed against an epitope between amino acids 119-248 of human FGFR4 (SEQ ID NO: 70), and comprises:
(i) a heavy chain comprising:
(a)	a CDRH1 as shown in SEQ ID NO: 3,
(b)	a CDRH2 as shown in SEQ ID NO: 8, and
(c)	a CDRH3 as shown in SEQ ID NO: 15, 

(d)	a CDRL1 as shown in SEQ ID NO: 23,
(e)	a CDRL2 as shown in SEQ ID NO: 25, and
(f)	a CDRL3 as shown in SEQ ID NO: 30;  
or
(ii). a heavy chain comprising:
(a)	a CDRH1 as shown in SEQ ID NO: 3,
(b)	a CDRH2 as shown in SEQ ID NO: 8, and
(c)	a CDRH3 as shown in SEQ ID NO: 15, 
and a light chain comprising:
(d)	a CDRL1 as shown in SEQ ID NO: 68,
(e)	a CDRL2 as shown in SEQ ID NO: 27, and
(f)	a CDRL3 as shown in SEQ ID NO: 35. 

(ii). New Claims 26 and 27 are added.
26. A method for the treatment of hepatocellular carcinoma (HCC), said method comprising administering an effective amount of a combination of (i) a human anti­FGFR4 antibody or an antigen-binding fragment of said antibody, and (ii) Sorafenib or a pharmaceutically acceptable salt thereof to a patient in need of such treatment, wherein the human anti-FGFR4 antibody or the antigen-binding fragment of said antibody is directed against an epitope between amino acids 119-248 of human FGFR4 (SEQ ID NO: 70), and comprises:
a heavy chain comprising:

(b)	a CDRH2 as shown in SEQ ID NO: 8, and
(c)	a CDRH3 as shown in SEQ ID NO: 15, 
and a light chain comprising:
(d)	a CDRL1 as shown in SEQ ID NO: 23,
(e)	a CDRL2 as shown in SEQ ID NO: 25, and
(f)	a CDRL3 as shown in SEQ ID NO: 30.  

27. A method for the treatment of hepatocellular carcinoma (HCC), said method comprising administering an effective amount of a combination of (i) a human anti­FGFR4 antibody or an antigen-binding fragment of said antibody, and (ii) Sorafenib or a pharmaceutically acceptable salt thereof to a patient in need of such treatment, wherein the human anti-FGFR4 antibody or the antigen-binding fragment of said antibody is directed against an epitope between amino acids 119-248 of human FGFR4 (SEQ ID NO: 70), and comprises:
a heavy chain comprising:
(a)	a CDRH1 as shown in SEQ ID NO: 3,
(b)	a CDRH2 as shown in SEQ ID NO: 8, and
(c)	a CDRH3 as shown in SEQ ID NO: 15, 
and a light chain comprising:
(d)	a CDRL1 as shown in SEQ ID NO: 68,
(e)	a CDRL2 as shown in SEQ ID NO: 27, and
(f)	a CDRL3 as shown in SEQ ID NO: 35. 
Conclusion
Claims 1, 16, 17, 21-23, 26, and 27 are allowed. Claims 1, 16, 17, 21-23, 26, and 27 are renumbered as claims 1-8, respectively.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
March 4, 2021